In a proceeding pursuant to section *95631.35 of the Mental Hygiene Law for a rehearing and a review of an order authorizing petitioner’s retention in a State hospital, petitioner appeals from an order of the Supreme Court, Queens County, entered April 29, 1976, which, after a hearing, authorized his continued detention. Appeal dismissed as moot, without costs or disbursements (see Matter of Zuckman [Director of Harlem Val. Hosp.] 35 AD2d 835). If we were not dismissing this appeal as moot, we would affirm the order on the merits. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.